        Case 1:18-cv-10506-ADB Document 176-11 Filed 07/12/19 Page 1 of 4




   Exhibit 11: Portions of Verizon telephone call
     records for Rhodes’s residential landline
       (KATZ 307761-62, KATZ 307802)
Exhibits for Plaintiffs’ L.R. 56.1 Statement                      No. 1:18-cv-10506
Case 1:18-cv-10506-ADB Document 176-11 Filed 07/12/19 Page 2 of 4




                          Confidential                  KATZ 307761
Case 1:18-cv-10506-ADB Document 176-11 Filed 07/12/19 Page 3 of 4




                          Confidential                  KATZ 307762
Case 1:18-cv-10506-ADB Document 176-11 Filed 07/12/19 Page 4 of 4




                          Confidential                  KATZ 307802
